Exhibit 10.2
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

MASTER SERVICE AGREEMENT
This Master Service Agreement (this “Agreement”) is entered into as of May 31,
2014 (the “Effective Date”) by and between zulily, inc., a Delaware corporation
(“zulily”), and IntelliSource, LLC, a Colorado limited liability company
(“Provider”). Each of zulily and Provider may be referred to in this Agreement
individually as a “Party” and together as the “Parties”. The Parties hereby
agree as follows:


1.    Services.
1.1
Scope. Provider will provide services (“Services”) to zulily at one or more
fulfillment center facilities (a “Facility” and collectively the “Facilities”)
located within Ohio in accordance with the terms and conditions of this
Agreement as the Parties may agree and specify in one or more Statements of Work
in the form attached as Exhibit A for permanently assigned personnel or in the
form attached as Exhibit B for temporary labor used to handle peak volume or
seasonal work (each, a “SOW”) executed by both Parties. Each SOW will contain a
description and/or specifications of the Services to be performed and other
terms and conditions as may be mutually agreed upon by the Parties. Each SOW
will constitute a separate contract from any other SOW the Parties may execute.
Provider will bill zulily separately for each SOW executed. During the term of
this Agreement, if either: [*].

1.2
Management of Facilities. zulily shall own the management and operation of all
Facilities. zulily agrees to provide Provider and its personnel with access to
the Facilities, equipment and technology to permit Provider and its personnel to
provide the Services. zulily agrees that Provider personnel will not be
required, without Provider’s written consent which will not be unreasonably
withheld, to: drive zulily vehicles; lift over fifty (50) pounds; handle
chemicals; handle cash, credit card information or other valuables; operate
unguarded machinery or perform any work above floor level, including elevated
platforms, scaffolding, manlifts, ladders, etc. It is understood that Provider
employees may be required to perform work on or at the mezzanine level.

1.3
Transition of Employees. Any employees hired by Provider to provide the Services
(or those employees of Provider who are already providing Services to zulily
under a previous agreement between the Parties) may be eligible for full-time
employment with zulily, at zulily’s sole discretion and with Provider’s
permission, which must be in writing and which will not be unreasonably withheld
as long as (i) zulily is not in default under this Agreement or any SOW executed
pursuant to this Agreement, (ii) the minimum headcounts and hour volumes
identified in the SOW attached as Exhibit A hereto are met, (iii) the tenure
requirements in this Section 1.3 are met, and (iv) such hiring is consistent
with the provisions of Exhibit C attached hereto. Provider in its sole
discretion may allow zulily to hire a Provider employee without meeting such
conditions. Subject to zulily satisfying the foregoing conditions at the time of
any hiring of Provider employees, zulily may begin to transition Provider’s
employees to zulily effective June 1,


1



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



2014 and in accordance with Exhibit C. The number of Provider employees zulily
may transition to zulily pursuant to Exhibit C shall be cumulative and in
accordance with the “Total Staff Converted” line of Exhibit C. For clarity and
by way of example only, if Exhibit C allows zulily to transfer [*] Provider
employees to zulily in June 2014 and another [*] Provider employees in July
2014, if zulily doesn’t transition any Provider employees in June 2014, zulily
may transfer [*] Provider employees to zulily in July 2014. In no case shall
zulily transfer more than [*] employees within a calendar month. When
transitioning Provider employees to zulily in accordance with Exhibit C, zulily
will first attempt to hire Provider employees who have been employed with
Provider at a Facility for at least [*]. To the extent zulily meets the other
conditions set forth in this Section 1.3 at the time of any hiring of Provider
employees and is not able to meet the hiring targets set forth in Exhibit C
solely from Provider employees who have been employed with Provider at a
Facility for at least [*], zulily may hire Provider employees of lesser tenure
(with a goal to have such tenure be as close to [*] with Provider as reasonably
possible but in no case less than [*] in order to meet the targets set forth in
Exhibit C . Notwithstanding the foregoing but subject to zulily satisfying the
other conditions set forth in this Section 1.3 at the time of any hiring of
Provider employees, zulily may hire Provider employees who were not employed
with Provider at a Facility prior to [*] so long as they have been employed by
Provider at a Facility for at least [*] prior to the transition to zulily. The
criteria for possible transition of Provider employees to zulily employees will
be set in zulily’s sole discretion. zulily is under no obligation to hire any
Provider employee. [*].
1.4
Provider Employees. Provider shall recruit, screen, interview, test, select,
hire, orient and train the persons who shall provide the Services hereunder.
Provider shall have sole responsibility to counsel, discipline, review,
evaluate, and terminate its personnel providing the Services. Provider shall be
solely responsible for its own labor relations with its employees and any trade
union or labor organization representing its employees. Provider shall be solely
responsible for collective bargaining, adjusting grievances and for any unfair
labor practices it might be charged with by any trade unions and labor
organizations representing its employees. Provider shall also be responsible for
adjusting all disputes between itself and its employees. Provider shall be
responsible for paying all wages, other compensation and benefits of its
employees and zulily shall have no responsibility therefor. Provider will notify
zulily immediately if Provider has knowledge of any actual or potential labor
dispute which is delaying or could delay the timely performance of Services. If
any dispute or work stoppage or strike should occur, Provider agrees to make
commercially reasonable efforts to settle the matter. In the event of any work
stoppage or strike by Provider employees that materially adversely impacts
Provider’s ability to provide Services to zulily under any applicable SOW,
zulily at its sole discretion may terminate the applicable SOW upon fourteen
(14) days’ written notice to Provider unless Provider shall have resolved such
work stoppage or strike or provided other reasonable assurances to zulily
regarding performance of the Services. Except as otherwise set forth in Section
3.3, Provider assumes full responsibility for all contributions, taxes and
assessments with respect to its employees under all applicable federal, state,
and local laws (including withholding from wages of employees where


2

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



required). Provider further agrees that it will comply with all other applicable
federal, state or local laws or regulations applicable to Provider as an
employer regarding compensation, hours of work or other conditions of
employment.
1.5
zulily Employees. Subject to Section 1.3, nothing herein shall limit zulily’s
right to recruit, screen and hire directly its own employees in its sole
discretion. zulily shall be responsible for supervising its workforce in
accordance with all applicable legal obligations. zulily retains the option to
utilize any Provider time clock and interface in its discretion so long as such
use is permitted by Provider’s agreement with the time clock provider and zulily
pays all license fees and costs associated therewith. zulily will install time
clocks and timekeeping systems to support zulily employees as needed. Provider
will maintain applicable data feeds sufficient to support productivity
management as reasonably required by zulily to operate its Facilities. zulily
shall be solely responsible for its own labor relations with its employees,
including any former Provider employees effective as of their respective dates
of hire by zulily (except to the extent any labor problems relate to the
employee’s previous employment with Provider, which shall remain Provider’s sole
responsibility).

1.6
Title to Products; Security. Any products purchased and owned by zulily which
either pass through a Facility in which Services are being rendered as a
cross-dock shipment to a delivery location, or are stocked at such Facility are
defined as “zulily-Owned Products”. Provider shall not obtain any title to any
zulily-Owned Products. zulily at its expense shall be responsible for all
security of each Facility and for all costs associated with such Facility,
including without limitation maintenance and upkeep, unless otherwise specified
in this Agreement or a SOW.

1.7
Onsite Accommodations Provided by zulily. zulily at its expense shall provide to
Provider at the Facilities:

A.    Office(s) with furniture for Provider’s employees;
B.    Phones, voicemail, fax line and internet connection for Provider’s
employees; and
C.    Internet connection for timeclock.
2.
Provider Representations, Warranties and Covenants.

2.1
Representations and Warranties. Provider represents and warrants to zulily that:
(a) it is duly organized and validly existing under the Laws (as defined below)
of the jurisdiction of its incorporation or formation, and has full corporate or
other power to enter into this Agreement and carry out the provisions hereof;
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder and under any SOW, and the person or persons executing
this Agreement on its behalf has been duly authorized to do so by all requisite
action; (c) the execution, delivery and performance by it of this Agreement, and
the consummation by it of the transactions contemplated hereby, does not and
will not (i) violate any provision of its charter, bylaws or other
organizational documents, (ii) conflict with, result in a breach of or
constitute a default under any agreement or instrument to which it is a party or
by which it is bound, or (iii) violate, result in a breach of or constitute a
default under any judgment, injunction, decree, Law or other restriction


3

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

of any court or governmental authority to which it is subject; and (d) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium, and similar Laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity.
2.2
Standards of Service. Subject to compliance by zulily with its obligations
hereunder, Provider agrees that the Services will be performed to the
commercially reasonable satisfaction of zulily. Without limiting the foregoing,
Provider shall perform all Services in accordance with the performance criteria
(“KPIs”) for the Services set forth in a SOW or as otherwise agreed by the
Parties. zulily shall retain the right, with the prior written consent of
Provider, to update or add to the list of KPIs. Any KPIs, including updated or
additional KPIs, which materially impact the Services provided by Provider,
shall constitute an Event of Change (as defined herein). Provider agrees to
allow zulily a reasonable period of time after Services are performed to
determine if the Services provided by Provider were performed in a satisfactory
manner. Provider agrees to employ an adequate force of trained personnel who
shall perform the Services substantially in accordance with any KPIs. To further
assure that the Services will be performed to the commercially reasonable
satisfaction of zulily, Provider agrees that the employees hired by Provider to
perform the Services provided by Provider at a Facility pursuant to a SOW will
be used by Provider solely at such Facility and will not be used by Provider at
any other location or for any other customer without the prior written consent
of zulily, which will not be unreasonably withheld. If zulily reasonably
determines within a reasonable period of time after Services are performed that
the Services provided by Provider personnel are not satisfactory, zulily shall
so notify Provider. If necessary, Provider will provide corrective Services
within a mutually agreed upon period of time. zulily may require Provider to
replace the operations or account manager assigned to zulily, if zulily
reasonably determines that a replacement will improve the quality of Services
provided by Provider. The foregoing rights and remedies shall be zulily’s sole
and exclusive remedies hereunder except for Provider’s indemnification
obligations under Section 7. Other than as provided herein, Provider makes no
other warranty of any kind with respect to the Services hereunder or otherwise.
All other warranties, express or implied, are hereby disclaimed. Without
limiting the foregoing, Provider shall have no liability for work product of
Provider or its employees that is incorporated into zulily’s work product,
processes or plans.

2.3
Additional Requirements. In the performance of the Services, (i) Provider will
provide all equipment, software and supplies required to perform the Services,
except as set forth in Section 1.7 or unless otherwise agreed; (ii) Provider and
its personnel will comply, at Provider’s sole cost, with all applicable
ordinances, codes, standards, laws, rules, regulations and orders (including
those of any applicable stock exchange) (collectively, “Laws”), and will hold
and fully comply with all required licenses, permits, certifications and
approvals and (iii) Provider will ensure that all personnel are authorized to
lawfully perform the Services pursuant to applicable immigration and work status
Laws.

2.4
Designation of Manager. Provider will designate a manager in charge of the
Services on a continuous basis with responsibility for providing adequate
supervision or direction and having authority to take all action that may be
required in performance of the Services.

2.5
Services on zulily Premises. Provider and any of its personnel will abide by all
zulily’s rules, policies and procedures regarding such matters as safety,
security, health, environmental and hazardous material management, misconduct,
physical aggression,


4

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

harassment and theft (collectively, the “zulily Policies”), provided that zulily
has provided copies of such policies to Provider, and at zulily’s request will
remove any personnel performing Services who behave in a manner that is
inconsistent with any such zulily Policies.
2.6
Records. Provider will, in accordance with generally accepted accounting
principles (as it applies to financial records) and otherwise in compliance with
Law, maintain and keep complete and accurate records of all matters relating to
the Services that enable Provider to demonstrate compliance with its obligations
under this Agreement and any SOW, including compliance with applicable Laws,
during the Term and for seven years thereafter (collectively, regardless of
form, the “Records”). The Records maintained by Provider will include time
sheets, billing records, invoices, payment applications, payments of consultants
and receipts relating to reimbursable expenses. zulily (or its designated
representatives) may, upon reasonable notice and during normal business hours,
examine and make copies of all Records. In addition, subject to the terms of
this Agreement, Provider will, as requested by zulily and at zulily’s expense,
provide information regarding Provider and its operations that, in zulily’s
determination, will assist zulily in its efforts to ensure compliance with
various Laws, such as interaction with government officials and data security
controls.

2.7
Audits. Without limiting any other rights set forth in this Agreement, zulily’s
internal or external accountants and auditors may, at zulily’s expense, not more
frequently than [*], audit Provider’s Records solely with respect to the matters
set forth in this Agreement at any time during the Term and for [*] thereafter,
upon reasonable notice and during normal business hours. If any such audit
reveals that Provider has overcharged zulily, zulily will provide written
evidence thereof to Provider and Provider will, unless it reasonably disputes
the findings of such audit, promptly reimburse zulily for such overcharge. In
the event that such overcharge is an amount equal to or greater than [*]% of the
amount that should have been charged under the terms of this Agreement and the
applicable SOW, then Provider will promptly reimburse zulily for all reasonable
costs and expenses incurred in connection with such audit.

2.8
Required Insurance. In addition to any specific insurance requirements set forth
in any SOW, Provider agrees to maintain the following insurance coverage:

(a)
Provider will maintain commercial general liability insurance, on an occurrence
basis, covering all operations by or on behalf of Provider against bodily injury
(including death) and property damage (including loss of use), including
premises/operations, personal and advertising injury, products/completed
operations, and contractual liability. This commercial general liability
insurance will be in limits of liability of not less than $1,000,000 per
occurrence, combined single limit for bodily injury and property damage, with a
$2,000,000 general aggregate. zulily will be included as an additional insured
under such policy.

(b)
Provider will maintain business automobile liability insurance, including
coverage for all owned, hired and non-owned automobiles. The amount of
automobile insurance will not be less than $1,000,000 combined single limit for
each accident for bodily injury and property damage. zulily will be included as
an additional insured under such policy.


5

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

(c)
Provider will maintain Workers’ Compensation insurance at all locations where
Provider performs the Services. Further, Provider will obtain and maintain
Employer’s Liability Insurance in an amount not less than $1,000,000.

(d)    a commercially reasonable Fidelity Bond.
(e)
Provider will maintain an umbrella insurance policy, on an occurrence basis,
providing coverage in excess of commercial general liability, business
automobile liability, and employer’s liability, in an amount not less than
$3,000,000 per occurrence, combined single limit for bodily injury and property
damage. zulily will be included as an additional insured under such policy.

zulily shall maintain at its expense commercially reasonable amounts of
commercial general liability insurance for the Facilities provided hereunder and
shall name Provider as an additional insured under such policy. zulily shall
provide Provider with a certificate of insurance evidencing such insurance
coverage. zulily will not cancel the policy without at least 30 days prior
written notice to Provider.
2.9    Certificates of Insurance; Insurer Qualifications; Subcontractors.
(a)
Provider will provide zulily with certificates of insurance evidencing all of
the insurance coverage required by this Agreement prior to commencing work
hereunder. The certificates of insurance will provide that the policies will not
be cancelled or non-renewed without at least 30 days prior written notice to
zulily.

(b)
All policies required by this Section 2 will be written by insurance companies
licensed to issue policies in the state(s) where Services are being performed
and that have an A.M. Best rating of no less than A+ or otherwise acceptable to
zulily.

(c)
Provider will obtain contractual obligations from, and will enforce those
obligations against, any subcontractor that Provider utilizes to perform
obligations under this Agreement, which obligations will require such
subcontractor to obtain and maintain insurance coverage and limits of liability
of the same type and the same amount as are required to be obtained and
maintained by Provider hereunder, except that Provider may request zulily’s
waiver of such requirement for certain smaller subcontractors, which waiver will
not be unreasonably withheld. Provider will obtain, prior to the commencement of
each subcontractor’s work, certificates of insurance evidencing such
subcontractor’s compliance with the insurance requirements contained herein.

3.
Fees; Payment.

3.1
Fees for Service. zulily shall pay Provider for Services as provided in each
SOW. Provider is entitled to no other compensation or reimbursement for the
Services beyond the agreed fees set forth in the applicable SOW without the
prior written approval of zulily. The Parties may, from time to time, amend an
SOW in writing signed by a duly authorized representative of each Party. [*]


6

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



[*]
3.2
Payment; Invoices. Unless otherwise indicated in a SOW, zulily will pay Provider
in accordance with this Section 3.2. Each invoice will be in a form and content
reasonably acceptable to zulily, and will contain sufficient information to
allow zulily to determine the accuracy of the amounts billed. All invoices will
be payable within the period set forth in this Section 3.2 or the applicable
SOW; provided, however, that if zulily disputes the nature or basis of any
changes contained in any invoice submitted by Provider, zulily will promptly
provide written notice to Provider setting forth the reason for the dispute,
which the Parties will resolve in accordance with Section 9.11. Payment of any
disputed amount will be suspended until the Parties resolve such dispute. zulily
may set off any amount Provider owes zulily against amounts payable under this
Agreement. Provider shall submit to zulily a separate [*] invoice for the
Services performed during the previous [*] billing period for each executed SOW.
Invoices submitted hereunder shall be due and payable by zulily [*]. A [*] late
fee will be charged for payments received after [*]. At its option on notice to
Provider, zulily may pay Provider via wire transfer or standard ACH. In addition
to its other rights and remedies hereunder, Provider reserves the right to
remove all employees from their assignments at a Facility because of non-payment
of undisputed invoices, aged over [*]. zulily agrees to pay reasonable costs,
expenses and fees of collection, if zulily’s account is in default and placed
with a collection agency or attorney for collection. In the event of termination
of this Agreement, zulily shall pay Provider for all undisputed Services
performed prior to date of termination.

3.3    Taxes.
(a)
Each Party will be responsible for and pay all taxes, duties or charges of any
kind (including withholding, value added or gross receipts taxes) imposed by any
federal, state, or local governmental entity for any payments made to it or
received by it under this Agreement. zulily may deduct or withhold any taxes
that zulily determines it is obligated to withhold from any amounts payable to
Provider under this Agreement, and payment to Provider as reduced by such
deductions or withholdings will constitute full payment and settlement to
Provider of such amounts.

(b)
The Parties will make reasonable attempts to determine whether none, some or all
of the Services provided under any SOW are subject to sales tax under applicable
state or local statutes. zulily may issue certificates of exemption to Provider
when it believes a tax exemption, exception or exclusion applies which must be
accepted by Provider when they are issued in good faith. [*].


7

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



[*]


4.
Term and Termination.

4.1
Term. Subject to Section 4.4, this Agreement will begin on the Effective Date
and, unless earlier terminated as set forth herein, continues for a period of
three (3) years, at which time it will automatically renew for one (1) year
unless a Party provides written notice of its intent to terminate the Agreement
at least thirty (30) days prior to expiration of any such term; provided that
the Parties may mutually agree in writing to extend such term (such period, as
it may be renewed or extended, the “Term”).

4.2    Termination. This Agreement, or any applicable SOW, will be terminated as
follows:
(a)
by the mutual written agreement of the Parties;

(b)
upon written notice by either Party, at its sole option:

(i)
immediately upon delivery of written notice to the other Party, if the other
Party has ceased to do business, dissolved or elected to dissolve; or

(ii)
immediately upon delivery of written notice to the other Party, if the other
Party is unable to pay its debts when due, becomes insolvent, makes an
assignment for the benefit of creditors, or proceedings in bankruptcy or
reorganization or for an appointment of a receiver or trustee for or over the
other Party’s property are instituted by or against such Party in any court
having jurisdiction thereof, and such proceedings be not vacated, set aside or
stayed within 60 days thereof, or if the other Party attempts to enter into an
arrangement or assignment with or for the benefit of its creditors;

(c)    by either Party for any reason:
(i)
during the first year of the Agreement: one hundred and twenty (120) days after
delivery of written notice; and

(ii)
after the first year of the Agreement: ninety (90) days after delivery of
written notice.

(d)
either Party may terminate this Agreement for a material breach of this
Agreement by giving not less than sixty (60) days written notice to the other
party hereto; provided that Provider may terminate this Agreement or an
applicable SOW immediately upon notice to zulily if any undisputed invoice aged
over thirty (30) days remains unpaid. If zulily delivers notice to Provider of
its intent to terminate under this provision, zulily shall include therein the
reasons for such termination and Provider shall have thirty (30) days to rectify
or modify


8

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



its performance, after which thirty (30) day period zulily shall revoke or
affirm its termination.
4.3    Effect of Termination. Upon termination of this Agreement:
(a)
zulily will only be liable to pay undisputed amounts for Services performed in
accordance with this Agreement and the applicable SOW prior to expiration or
termination; provided further that if zulily terminates under Section 4.2(d),
zulily will be entitled to deduct from any such payment any damages incurred by
zulily as a result of the cause for such termination (which will not be
construed as a limit on zulily’s ability to recover any damages in excess of
such payment amount).

(b)
Each Party will return to the other Party all Materials and Confidential
Information in whatever form in that is in such Party’s possession.

(c)
If requested by zulily in connection with a termination under Section 4.2(c) and
subject to compliance by zulily with the terms of this Agreement, Provider will
provide reasonable assistance to zulily (which shall not require the
expenditures of monies by Provider) to enable and facilitate an orderly
transition of the Services to zulily or another third party.

4.4
Survival of Certain Provisions. Notwithstanding anything to the contrary in this
Section 4, Sections 2.8, 3, 4.4, 5, 6, 7 and 9 will survive any expiration or
termination of this Agreement.

5.
Proprietary Rights.

5.1
Proprietary Information. All intellectual property and other data of any nature
furnished or disclosed by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) in connection with this Agreement or otherwise may be
used by the Receiving Party only in connection with this Agreement and will
remain the property of the Disclosing Party. The Disclosing Party will retain
all rights, title and interest in and to such materials, including all software,
source codes, modifications, updates and enhancements thereof or any other
aspect of its systems, its name or any derivatives thereof, and any other
trademarks and logos that are owned or controlled by the Disclosing Party.

5.2
Materials. The Receiving Party and its personnel will not access, use, copy, or
distribute any Materials without the Disclosing Party’s express permission. If
the Disclosing Party provides the Receiving Party with access to or copies of
any Materials, then the Disclosing Party thereby grants the Receiving Party a
non-exclusive, temporary, revocable license to use those Materials solely in
connection with this Agreement. The Receiving Party will treat all Materials as
Confidential Information. “Materials” means any materials or information that
zulily owns or licenses from a third party, including concepts, works,
inventions, information, drawings, designs, templates, interfaces, programs, or
software (in source code and object code form), as well as any related
documentation and instructions.


9

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6.
Publicity; Confidentiality.

6.1
Publicity. Neither Party will use any trade name, trademark, service mark, logo,
commercial symbol, or any other proprietary rights of the other Party or its
affiliates (or any name, mark, logo, or commercial symbol confusingly similar
thereto), in any manner (including any materials or in any form of publicity,
marketing, promotion, advertisement, or press release), without such other
Party’s prior written consent or as described in this Agreement. Neither Party
will issue press releases or publicity relating to the other Party or this
Agreement or reference such other Party or its affiliates in any brochures,
advertisements, client lists or other promotional materials without such other
Party’s prior written consent. Notwithstanding the foregoing, zulily may file
this Agreement and any SOW as required by applicable law or stock exchange
requirements.

6.2
General Confidentiality Obligations. The Confidential Information of a
Disclosing Party which is disclosed to a Receiving Party will be held by the
Receiving Party in strictest confidence at all times and will not be used by the
Receiving Party (or its affiliates or their respective Representatives) for any
purpose other than to fulfill its obligations set forth in this Agreement,
unless previously authorized by the Disclosing Party in writing. The
Confidential Information of the Disclosing Party will not be disclosed or
divulged by the Receiving Party to any third party, except with the prior
written permission of the Disclosing Party and on the condition that the party
to whom the Confidential Information is disclosed agrees to be bound by these
terms and conditions. The Receiving Party may disclose the Confidential
Information only to those of its (or its affiliates’) employees, vendors,
consultants, contractors or advisors who need to review or access the
Confidential Information for the purposes authorized by the Disclosing Party but
only after the Receiving Party has informed them of the confidential nature of
the Confidential Information and such persons have agreed to treat the
Confidential Information in accordance with the terms of this Agreement. The
Disclosing Party retains all right, title and interest in and to its
Confidential Information. In any event, the Receiving Party will be liable for
any breach of this Section 6 by any third party (including its or its
affiliates’ employees, vendors, consultants, contractors or advisors). Without
limiting the foregoing, Provider shall not use any zulily Confidential
Information in providing services for a Competitor (as defined below) or any
other Provider customer. Should Provider provide any similar fulfillment
staffing operations for a Competitor, zulily will be notified in writing.
“Competitor” means any entity that is engaged in any business which is
competitive with the business of zulily as of the date of this Agreement, which
means [*].

6.3
Confidential Information. The term “Confidential Information” includes any
confidential or proprietary information of either the Receiving or the
Disclosing Party (whether oral, written, visual or fixed in any tangible medium
of expression, including electronic or magnetic form), which (a) is identified
by the relevant Party as being confidential or would be apparent to a reasonable
person as constituting information of a confidential or proprietary nature, and
(b) relates to either Party’s services, operations, systems, programs, data,
unpublished research plans or results, protocols, methodologies, concepts,
models, procedures, algorithms, methods, approaches, analyses, improvements,
inventions, techniques, suppliers, employees, customers and prospective
customers, customer lists and prospective customer lists, contact information
for customers and prospective customers (e.g., names, titles, phone numbers,
addresses, fax numbers, and email addresses), contractors, cost and pricing
data, trade secrets, “know-how”, processes, plans, reports, designs, software,
technology, IT infrastructure, workflows, and


10

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



any other information of or relating to either Party’s business. Confidential
Information does not include information which (i) is or becomes generally
available to the public without violation of this Agreement, (ii) was or becomes
available to the Receiving Party from a source other than the Disclosing Party,
provided the source is not bound by a confidentiality obligation to the
Disclosing Party, or (iii) is developed by the Receiving Party independently of
the Disclosing Party’s Confidential Information.
6.4
Compelled Disclosure. If the Receiving Party is requested or required by
subpoena, civil investigative demand, any informal or formal investigation by
any government or governmental agency or authority, Law, or other legal or
governmental process, including oral questions, interrogatories, or requests for
information or documents, to disclose any of the Confidential Information, the
Receiving Party will notify the Disclosing Party promptly in writing so that the
Disclosing Party may seek a protective order or other appropriate remedy or, in
its sole discretion, waive compliance with the confidentiality obligations of
this Agreement and authorize such disclosure. If no such protective order or
other remedy is obtained, or the Disclosing Party waives compliance with the
confidentiality obligations of this Agreement and authorizes such disclosure,
the Receiving Party will furnish only that portion of the Confidential
Information which it is advised by counsel is legally required and will exercise
its reasonable efforts to obtain assurance that confidential treatment will be
afforded to the Confidential Information.

6.5
Return of Confidential Information. Upon the earlier of (a) the expiration or
termination of this Agreement or (b) the request of the Disclosing Party, the
Receiving Party will return to the Disclosing Party all Confidential Information
of the Disclosing Party in its possession in a manner mutually agreed upon by
the Parties.

7.
Indemnification; Limitation of Liability.

7.1
Provider Indemnification Obligations. Provider will indemnify, defend, and hold
zulily, its affiliates and their respective directors, managers, owners,
officers, employees, agents, successors and assigns (collectively, the “zulily
Indemnified Parties”) harmless from and against any liabilities, claims, losses,
judgments, costs, damages, penalties, fees and expenses (including reasonable
legal fees) (collectively, “Losses”) arising out of any currently existing or
future claim, action, lawsuit or other proceeding (collectively, “Claims”) to
the extent such Losses arise out of or relate to: (a) any claim by a Provider
employee against zulily for any reason; (b) any breach or alleged breach by
Provider under this Agreement; (c) the negligence, recklessness, willful
misconduct, fraud or bad faith of Provider; and (d) injury to or death of any
person or damage to any property caused by Provider’s performance or
non-performance of its obligations under this Agreement; provided that Provider
shall not indemnify or hold harmless zulily Indemnified Parties to the extent
any such Losses are caused by the negligent or unlawful acts or omissions of
zulily Indemnified Parties.

7.2
zulily Indemnification Obligations. zulily will indemnify, defend, and hold
Provider, its affiliates and their respective directors, managers, owners,
officers, employees, agents, successors and assigns (collectively, the “Provider
Indemnified Parties”) harmless from and against any Losses arising out of any
Claims to the extent such Losses arise out of or relate to: (a) any claim by a
zulily employee (including any former Provider employee who


11

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

becomes a zulily employee; provided, however, to the extent such claim relates
to the employee’s previous employment with Provider it shall remain the
responsibility of Provider) against Provider for any reason; (b) any claim by a
Provider employee or former Provider employee against Provider arising out of or
related to zulily’s recruitment, hiring or non-hiring of such employee,
including without limitation zulily’s recruitment or hiring practices or
policies with respect thereto; (c) any breach or alleged breach by zulily under
this Agreement; (d) the negligence, recklessness, willful misconduct, fraud or
bad faith of zulily; and (e) injury to or death of any person or damage to any
property caused by zulily’s performance or non-performance of its obligations
under this Agreement; provided that zulily shall not indemnify or hold harmless
Provider Indemnified Parties to the extent any such Losses are caused by willful
misconduct or the negligent or unlawful acts or omissions of Provider
Indemnified Parties.
7.3
Joint Liability. If Losses are the result of the joint or concurrent negligence
of Provider Indemnified Parties and zulily Indemnified Parties, Losses shall be
apportioned between the Parties based on the relative negligence of the Parties.

7.4
Indemnification Procedures. Any zulily Indemnified Party or Provider Indemnified
Party (each an “Indemnified Party”) believing that it is entitled to
indemnification under this Agreement will give prompt written notice to Provider
or zulily (an “Indemnifying Party”) of the commencement of any Claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
Claim (it being understood and agreed, however, that the failure of the
Indemnified Party to give notice of a Claim as provided in this Section 7.4 will
not relieve an Indemnifying Party of its indemnification obligation under this
Agreement unless the Indemnifying Party is materially disadvantaged by such
delay). Within 30 days after delivery of such notification, the Indemnifying
Party will, upon written notice to the Indemnified Party, assume control of the
defense of such Claim with counsel reasonably satisfactory to the Indemnified
Party; provided that the Indemnifying Party has accepted its indemnity and
defense obligations without reservation. If the Indemnifying Party has reserved
any rights with respect to defense or indemnity, the Indemnified Party will
control the defense. If the Indemnifying Party believes that a Claim presented
to it for indemnification is one as to which the Indemnified Party is not
entitled to indemnification under this Agreement, it will so notify the
Indemnified Party on a prompt basis (but in no event later than 30 days after
delivery of notification of the Claim). The Indemnified Party may participate in
such defense at its own expense; provided that if the Indemnified Party
reasonably concludes, based on advice from counsel, that the Indemnifying Party
and the Indemnified Party have conflicting interests with respect to such Claim,
the Indemnifying Party will be responsible for the reasonable fees and expenses
of independent counsel to the Indemnified Party. The Indemnifying Party will
keep the Indemnified Party advised of the status of such Claim and the defense
thereof and will consider recommendations made by the Indemnified Party with
respect thereto. The Indemnified Party will not agree to any settlement of such
Claim without the prior written consent of the Indemnifying Party. The
Indemnifying Party will not agree to any settlement of such Claim or consent to
any judgment in respect thereof that does not include a complete and
unconditional release of any Indemnified Party from all liability with respect
thereto or that imposes any liability or obligation on the Indemnified Party or
adversely affects the Indemnified Party without the prior written consent of the
Indemnified Party.


12

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7.5
Limitation of Liabilities. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY UNDER ANY CIRCUMSTANCES FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST OPPORTUNITIES OR
PROFITS), OR PUNITIVE DAMAGES ARISING OUT OF ANY OF THE TERMS OR CONDITIONS OF
THIS AGREEMENT OR WITH RESPECT TO ITS PERFORMANCE HEREUNDER. Notwithstanding the
foregoing, the Parties will be liable for indirect, special, incidental,
consequential (including lost opportunities or profits) and punitive damages to
the extent arising out of (i) a breach of Section 5 or Section 6 of this
Agreement, or (ii) such Party’s fraud or willful misconduct.



8.
Force Majeure. If performance of any obligation under this Agreement is
prevented, restricted, or interfered with by causes beyond either Party’s
reasonable control (“Force Majeure”), and if the Party unable to carry out its
obligations gives the other Party prompt written notice of such event, then the
obligations of the Party invoking this provision will be suspended to the extent
necessary by such event. The term “Force Majeure” includes unavailability of a
Facility or equipment or power for such Facility, acts of God, fire, explosion,
vandalism, storm or other similar occurrence, orders or acts of military or
civil authority, or by national emergencies, insurrections, riots, acts of
terrorism or wars. The excused Party will use reasonable efforts under the
circumstances to avoid or remove such causes of non-performance and will proceed
to perform with reasonable speed whenever such causes are removed or ceased. An
act or omission will be deemed within the reasonable control of a Party if
committed, omitted, or caused by such Party, or its affiliates or their
respective representatives. The Party affected by the other Party’s delay may
elect to (a) suspend performance and extend the time for performance for the
duration of the Force Majeure event, or (b) cancel all or any part of the
unperformed part of this Agreement or applicable SOW.

9.
General Provisions.

9.1
Relationship of Parties. Provider will perform the Services as an independent
contractor with exclusive control over its employees, representatives, agents,
contractors and subcontractors of the manner and means of performing the
Services in accordance with the requirements of this Agreement. No employee or
agent engaged by Provider will be, or will be deemed to be, an employee or agent
of zulily or its affiliates. Nothing contained herein is deemed to constitute
the relationship of partners, of joint venture parties, or of principal and
agent between the Parties. Neither Party has the right or authority to bind the
other Party to any agreement, undertaking or obligation or to make any
representation on behalf of the other Party or otherwise perform any act
purporting to represent the other Party, and neither Party will hold itself out
to the public as having the right or authority to do so.

9.2
[*]. Except as expressly provided in Section 1.3 of this Agreement or a SOW,
during the term of this Agreement and for [*] following the date of termination
of this Agreement [*].

9.3
Notices. Any notice or information required or permitted to be given under this
Agreement will be deemed given when (a) delivered personally, (b) one business
day after deposit with an overnight courier, or (c) five days after mailing when
sent by


13

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



registered or certified mail, postage prepaid, return receipt requested,
addressed to the address set forth below:
In the case of zulily:


zulily, inc.     
2601 Elliott Ave.    
Seattle, WA 98121    
Attention: Bob Spieth, COO
cc: Legal


With a copy via email (which will not constitute notice) to: bspieth@zulily.com,
drunnette@zulily.com


In the case of Provider:    


IntelliSource, LLC     
1899 Wynkoop Street, Ste. 900    
Denver, CO 80202    
Attention: Robyn Donahue    


With a copy via email (which will not constitute notice) to:
rdonahue@intellisource.com


Either Party may change its notice address by giving notice in accordance with
this Section 9.3.


9.4
Severability. If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions of
this Agreement will remain in full force and effect. If a court finds that any
provision of this Agreement is invalid or unenforceable, but that by limiting
such provision it would become valid and enforceable, then such provision will
be deemed to be written, construed, and enforced as so limited.

9.5
Waivers. The waiver of any breach or violation of any term or provision of this
Agreement will not constitute a waiver of any subsequent breach or violation of
the same or any other term or provision. No waiver of any right or remedy
hereunder will occur unless such waiver is in writing.

9.6
Entire Agreement; Amendment. This Agreement, together with any appendices,
exhibits, schedules, annexes or other attachments hereto, and any SOW delivered
pursuant hereto, represents the entire agreement between the Parties with
respect to the subject matter hereof, and all prior agreements relating hereto,
written or oral, are superseded hereby, except any indemnification obligations
of Provider in favor of zulily existing as of the Effective Date shall survive
and remain in effect. Neither this Agreement nor any appendix, exhibit,
schedule, annex or other attachment hereto, nor any SOW, may be changed orally,
but only by an agreement in writing signed by both Parties.

9.7
Conflicts Among Documents. If there is any conflict or inconsistency between
this Agreement and any SOW, the terms of this Agreement will control (unless the
SOW


14

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

expressly states that it is intended to modify the conflicting terms of this
Agreement, in which case such modification will apply only with respect to that
SOW). The terms of this Agreement and any SOWs will be controlling over any
terms of any purchase order, sales acknowledgement, invoice or other such
documents issued by either Party (unless otherwise agreed to in writing by both
Parties).
9.8
No Third Party Beneficiaries. This Agreement will not be construed to confer any
rights on any third party, except as otherwise expressly set forth in this
Agreement.

9.9
Assignment and Subcontracting. Provider may not delegate or subcontract all or
any portion of this Agreement without zulily’s prior written consent, which
shall not be unreasonably withheld. This Agreement shall not be assigned by
Provider without zulily’s prior written consent, which shall not be unreasonably
withheld. zulily may not assign this Agreement without Provider’s prior written
consent, which shall not be unreasonably withheld; provided, however, that
zulily may assign this Agreement without Provider’s consent in cases of zulily’s
merger or consolidation, sale of substantially all of its assets, or similar
change in control event. This Agreement and the rights and obligations of either
Party hereunder will be binding upon and will inure to the benefit of the
Parties and their respective successors and permitted assigns.

9.10
Governing Law; Waiver of Jury Trial. This Agreement is governed by, and will be
construed in accordance with, the Laws of the State of Washington, regardless of
the conflict of laws principles thereof that would require the application of
the Laws of another jurisdiction. The prevailing Party in any dispute between
the Parties arising out of or relating to this Agreement will be entitled to
recover its reasonable attorneys’ fees and costs incurred in connection with
such dispute. THE PARTIES EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO JURY
TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY.

9.11
Disputes. Any controversy or dispute arising out of or relating to either
Party’s rights or obligations under this Agreement or an SOW (each, a “Dispute”)
will be resolved as follows:

(a)
For the first 30 days following the identification of a Dispute, the Parties
will in good faith attempt to resolve such Dispute. Such efforts will not
require either Party to involve its senior management in discussions with the
other Party (but either Party may elect to do so voluntarily).

(b)
If the Parties are unable to resolve the Dispute during such 30-day period, then
for an additional 30 days thereafter, representatives of the senior management
of each Party will in good faith attempt to resolve such Dispute.

(c)
If the Parties are unable to resolve the Dispute during such additional 30-day
period, then either Party may elect that the Dispute be resolved by binding
arbitration in accordance with the then-current Commercial Arbitration Rules of
the American Arbitration Association. The Parties will select a mutually
acceptable arbitrator knowledgeable about issues relating to the subject matter
of this Agreement. If the Parties are unable to agree to such a selection, each
Party will select an arbitrator and the two arbitrators in turn will select a
third arbitrator, all three of whom will preside jointly over the matter. The
arbitration will take place in Seattle, Washington.


15

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

The arbitrator(s) will not have the authority to modify any provision of this
Agreement or to award punitive damages. The decision rendered by the
arbitrator(s) will be final and binding on the Parties, and judgment may be
entered in conformity with the decision in any court having competent
jurisdiction. Any court proceedings for preliminary relief, or relief in aid of
arbitration, will be brought in state or federal court in Seattle, Washington.
All arbitration proceedings will be conducted on a confidential basis. Pending
resolution of any Dispute, Provider will proceed diligently with its performance
of any Services in accordance with this Agreement and any applicable SOW unless
otherwise agreed to by zulily.
9.12
Injunctive and Other Equitable Relief. The Parties each acknowledge that breach
or threatened breach of Sections 5 or 6, could cause irreparable harm, the
amount of which may be extremely difficult to estimate, thus making any remedy
at law or in damages inadequate. Therefore, each Party has the right to seek
injunctive or other equitable relief for any such breach or threatened breach of
this Agreement, without any obligation to post a bond or other security.

9.13
Construction. The Parties have participated jointly in the negotiation of this
Agreement, and each has had the advice of legal counsel to review, comment upon
and draft this Agreement. Accordingly, the Parties agree that no rule of
construction will apply against or in favor of any Party, and any uncertainty or
ambiguity will not be interpreted against any one Party in favor of the other
Party. For purposes of this Agreement, the terms “include,” “includes,” and
“including” will be deemed to be followed by the words “without limitation.”

9.14
Further Assurances. Each Party will execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

9.15
Counterparts; Signatures. This Agreement may be executed in two or more
counterparts, each of which will be an original, and all of which together will
constitute one and the same instrument. This Agreement may be executed by
facsimile or electronically scanned signatures and such signatures will be
deemed to bind each Party as if they were original signatures.

9.16
Remedies. All remedies and rights contained in this Agreement will be cumulative
and none of them will be in limitation of any other remedy or right of either
Party at law or in equity.

9.17
Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.

[Signature page follows.]





16

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




ZULILY, INC.                        






By: /s/ Darrell Cavens                
Name:    Darrell Cavens                
Title:CEO                        






PROVIDER:


IntelliSource, LLC                        






By: /s/ Robyn Donahue                    
Name:    Robyn Donahue                 
Title:    CEO        
                





[Signature Page to Master Service Agreement]

--------------------------------------------------------------------------------




EXHIBIT A


STATEMENT OF WORK
NUMBER [____]


This Statement of Work (this “SOW”) is entered into as of MAY 31, 2014 (“SOW
Effective Date”) and made a part of the Master Service Agreement (the
“Agreement”) between zulily, inc., a Delaware corporation (“zulily”), and
IntelliSource, LLC, a Colorado limited liability company (“Provider”). Each of
zulily and Provider may be referred to in this SOW individually as a “Party” and
together as the “Parties”. All capitalized terms not defined in this SOW have
the respective meanings set forth in the Agreement.
Each Party acknowledges and agrees that (a) it has received and read a copy of
the Agreement, (b) the Agreement governs this SOW, and (c) to the extent that
the terms of this SOW conflict with any of the terms of the Agreement, the terms
of the Agreement will control (unless this SOW expressly states that it is
intended to modify the conflicting terms of the Agreement, in which case such
modification will apply only with respect to this SOW).
1.
Scope and Location of Services.

A.
Services.

Provider will provide the following Services at the Facility identified below
during the term of the Agreement (references to “Services” in this SOW refer to
the Services to be provided under this SOW):
Provider will provide, supply and assign personnel comprising a workforce at the
Facility [*]. The Parties understand, acknowledge and accept that conditions or
events subsequent (e.g., injury, illness, rules violation, change of employer)
may cause a change to the composition of the permanently assigned personnel, but
that any such change will be followed by a new associate being permanently
assigned to fill a position and contribute to the workforce of a minimum of [*]
associates. Neither the workforce of a minimum of [*] associates cumulatively
nor any of the personnel assigned individually constitute contingent or
temporary labor to handle peak volume or seasonal work.
Provider will serve as a primary point of entry for employees for zulily
Facilities. Provider responsibilities under this SOW include recruiting,
screening, onboarding and hiring processes, site management, benefits and PTO
plans, retention strategies, site specific reporting, the maintenance of
software data feeds (for IS workforce), the screening, management and billing of
subcontractors when applicable, and ongoing access to Provider MARS and
implementations teams as business needs dictate. Provider will partner with
zulily on the execution and maintenance of onboarding, training, safety,
productivity and quality programs and other strategic initiatives as appropriate
for the Facility.
Under separate SOW, Provider may also supply any contingent (temporary)
workforce needed to handle peaks in volume.
Provider will maintain adequate leadership in order to provide HR, legal,
timekeeping support and supervision/counseling.
zulily may choose to provide feedback and direction to Provider employees
regarding performance related tasks, metrics and standards. Provider will
maintain responsibility for all

A-2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



HR activities including performance management, employee compensation and a
progressive discipline process and associated tasks.
[*].
B.
Location(s) Where Services Will be Provided.

At zulily Facility: 3051 Creekside Parkway, Lockbourne, OH 43137.
2.
Personnel.

A.
Background Checks. Provider will pre-screen all Services personnel by conducting
background checks. The background checks will include: (i) inquiry regarding
past criminal convictions (covering all localities in which the candidate has
lived or worked in the past seven years) and will be based on candidate social
security numbers (or international equivalent); (ii) verification that the
Services personnel are under no contractual or other restrictions that would
prohibit or impair the ability of such personnel to perform the Services for
zulily; and (iii) verification that performance of the Services by the personnel
will not violate any federal or state law, statute or regulation of the
jurisdiction in which such Services personnel may be providing the Services.
Provider will obtain and maintain written results of all criminal background
checks. Provider agrees that Services personnel who will have access to zulily
Facilities will be thoroughly screened for convictions; individuals with theft
and violence felony convictions may be excluded from providing Services,
regardless of when the conviction occurred. In assessing any other potential
Services personnel with a conviction, Provider will assess: (a) the nature and
gravity of the offense or conduct, including the harm caused, the specific
elements of the crime, and whether it was a felony or misdemeanor; (b) the time
that has passed since the offense or conduct and/or completion of the sentence;
and (c) the nature of the job held or sought.

B.
Drug Testing. Provider agrees to require all Services personnel or agent of
Provider to submit to pre-employment, post-accident and reasonable cause drug
and/or alcohol testing.

C.
Costs of Background Checks and Drug Testing. zulily agrees that the costs of any
background checks and drug testing required by zulily which is not routinely
performed by Provider as a part of its regular procedures (drug testing, credit
checks, and criminal background checks are examples of non-routine screening)
shall be paid or reimbursed by zulily. If any Services personnel are placed at
the Facility before performance of background checks and/or drug testing
required by zulily, zulily shall not be liable for any fees under Section 3
hereof for any such employees subsequently terminated due to a failed background
check and/or drug test unless mutually agreed to by the Parties in advance.

D.
Nondisclosure Agreement.     Provider will cause each individual that provides
Services to zulily pursuant to this SOW and that has access to zulily’s
confidential information to execute a Nondisclosure Agreement in a form
reasonably acceptable to zulily and will deliver each such validly executed
individual Nondisclosure Agreement to zulily prior to, and as a condition
precedent to such person having access to such confidential information.

E.
Disability Accommodation. Provider will handle all disability accommodation
requests for its employees. zulily will cooperate with Provider’s efforts to
make reasonable accommodations for Provider employees who have disabilities that
can be reasonably accommodated without undue hardship on zulily, provided that
Provider bears all costs of any such accommodations.

3.
Fees and Payment.


A-3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

A.
Provider Rates. The bill rate for DC/Fulfillment positions in 3051 Creekside
Parkway, Lockbourne, OH 43137, will be calculated as follows:


A-4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



SERVICES AND RATES
Fees: The fees for Services in Lockbourne, Ohio will be [*]

A-5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



[*]
B.    Invoices; Payment.
Provider shall submit to zulily a [*] invoice for Services performed during the
previous [*] billing period. Invoices submitted hereunder shall be due and
payable by zulily [*]. A [*] late fee will be charged for payments received
after [*]. For added convenience, zulily may pay via wire transfer or standard
ACH.
C.    Sole Compensation.
The payments set forth in this Section 3 represent the sole compensation to be
paid by zulily for the Services.
4.    Amendments.
This SOW, including the scope of the Services to be provided hereunder, may not
be changed orally, but only by an agreement in writing signed by both Parties
and in the case of zulily, is binding only if signed by a Vice President or
above of zulily.


[Signature page follows.]



A-6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



IN WITNESS WHEREOF, the Parties have executed this SOW as of the SOW Effective
Date.




ZULILY, INC.                        






By: /s/ Darrell Cavens                    
Name:Darrell Cavens                
Title:CEO                        






PROVIDER:


IntelliSource, LLC                        






By:/s/ Robyn Donahue                    
Name:    Robyn Donahue                
Title:    CEO        






--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT B


STATEMENT OF WORK
NUMBER [____]


This Statement of Work (this “SOW”) is entered into as of MAY 31, 2014 (“SOW
Effective Date”) and made a part of the Master Service Agreement (the
“Agreement”) between zulily, inc., a Delaware corporation (“zulily”), and
IntelliSource, LLC, a Colorado limited liability company (“Provider”). Each of
zulily and Provider may be referred to in this SOW individually as a “Party” and
together as the “Parties”. All capitalized terms not defined in this SOW have
the respective meanings set forth in the Agreement.
Each Party acknowledges and agrees that (a) it has received and read a copy of
the Agreement, (b) the Agreement governs this SOW, and (c) to the extent that
the terms of this SOW conflict with any of the terms of the Agreement, the terms
of the Agreement will control (unless this SOW expressly states that it is
intended to modify the conflicting terms of the Agreement, in which case such
modification will apply only with respect to this SOW).
1.
Scope and Location of Services.

A.
Services.

Provider will provide the following Services at the Facility identified below
during the term of the Agreement (references to “Services” in this SOW refer to
the Services to be provided under this SOW):
Provider will supply any contingent (temporary) workforce needed to handle peaks
in volume.
Provider will serve as a primary point of entry for employees for zulily
Facilities. Provider responsibilities under this SOW include recruiting,
screening, onboarding and hiring processes, site management, retention
strategies, site specific reporting, the maintenance of software data feeds (for
IS workforce), the screening, management and billing of subcontractors when
applicable, and ongoing access to Provider MARS and implementations teams as
business needs dictate. Provider will partner with zulily on the execution and
maintenance of onboarding, training, safety, productivity and quality programs
and other strategic initiatives as appropriate for the Facility.
Provider will maintain adequate leadership in order to provide HR, legal,
timekeeping support and supervision/counseling.
zulily may choose to provide feedback and direction to Provider employees
regarding performance related tasks, metrics and standards. Provider will
maintain responsibility for all HR activities including performance management,
employee compensation and a progressive discipline process and associated tasks.
[*].
B.
Location(s) Where Services Will be Provided.

At zulily Facility: 3051 Creekside Parkway, Lockbourne, OH 43137.
2.
Personnel.

A.
Background Checks.

Provider will pre-screen all Services personnel by conducting background checks.
The background checks will include: (i) inquiry regarding past criminal
convictions (covering all

B-1

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



localities in which the candidate has lived or worked in the past seven years)
and will be based on candidate social security numbers (or international
equivalent); (ii) verification that the Services personnel are under no
contractual or other restrictions that would prohibit or impair the ability of
such personnel to perform the Services for zulily; and (iii) verification that
performance of the Services by the personnel will not violate any federal or
state law, statute or regulation of the jurisdiction in which such Services
personnel may be providing the Services. Provider will obtain and maintain
written results of all criminal background checks. Provider agrees that Services
personnel who will have access to zulily Facilities will be thoroughly screened
for convictions; individuals with theft and violence felony convictions may be
excluded from providing Services, regardless of when the conviction occurred. In
assessing any other potential Services personnel with a conviction, Provider
will assess: (a) the nature and gravity of the offense or conduct, including the
harm caused, the specific elements of the crime, and whether it was a felony or
misdemeanor; (b) the time that has passed since the offense or conduct and/or
completion of the sentence; and (c) the nature of the job held or sought.
B.
Drug Testing.

Provider agrees to require all Services personnel or agent of Provider to submit
to pre-employment, post-accident and reasonable cause drug and/or alcohol
testing.
C.
Costs of Background Checks and Drug Testing.

zulily agrees that the costs of any background checks and drug testing required
by zulily which is not routinely performed by Provider as a part of its regular
procedures (drug testing, credit checks, and criminal background checks are
examples of non-routine screening) shall be paid or reimbursed by zulily. If any
Services personnel are placed at the Facility before performance of background
checks and/or drug testing required by zulily, zulily shall not be liable for
any fees under Section 3 hereof for any such employees subsequently terminated
due to a failed background check and/or drug test unless mutually agreed to by
the Parties in advance.
D.
Nondisclosure Agreement.

Provider will cause each individual that provides Services to zulily pursuant to
this SOW and that has access to zulily’s confidential information to execute a
Nondisclosure Agreement in a form reasonably acceptable to zulily and will
deliver each such validly executed individual Nondisclosure Agreement to zulily
prior to, and as a condition precedent to such person having access to such
confidential information.
E.
Disability Accommodation.

Provider will handle all disability accommodation requests for its employees.
zulily will cooperate with Provider’s efforts to make reasonable accommodations
for Provider employees who have disabilities that can be reasonably accommodated
without undue hardship on zulily, provided that Provider bears all costs of any
such accommodations.

B-1

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



3.
Fees and Payment.

A.
Provider Rates.

The bill rate for DC/Fulfillment positions in 3051 Creekside Parkway,
Lockbourne, OH 43137 will be calculated as follows:
[*]
B.    Invoices; Payment.
Provider shall submit to zulily a [*] invoice for Services performed during the
previous [*] billing period. Invoices submitted hereunder shall be due and
payable by zulily [*]. A [*] late fee will be charged for payments received
after [*]. For added convenience, zulily may pay via wire transfer or standard
ACH.
C.    Sole Compensation.
The payments set forth in this Section 3 represent the sole compensation to be
paid by zulily for the Services.
4.    Amendments.
This SOW, including the scope of the Services to be provided hereunder, may not
be changed orally, but only by an agreement in writing signed by both Parties
and in the case of zulily, is binding only if signed by a Vice President or
above of zulily.


[Signature page follows.]







B-1

--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



IN WITNESS WHEREOF, the Parties have executed this SOW as of the SOW Effective
Date.




ZULILY, INC.                        






By: /s/ Darrell Cavens                    
Name:    Darrell Cavens            
Title:CEO                        






PROVIDER:


IntelliSource, LLC                        






By: /s/ Robyn Donahue                    
Name:    Robyn Donahue                    
Title:    CEO        




--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

EXHIBIT C
    


[*]








